MEMORANDUM **
Victorino Aguirre-Cruz appeals his 78-month sentence imposed following his guilty plea to being found in the United States after illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Aguirre-Cruz contends that the district court violated his Sixth Amendment rights by imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based on a prior conviction that was neither proved to a jury nor admitted during the plea colloquy. This contention is foreclosed. See United States v. Wetland, 420 F.3d 1062, 1079 & n. 16 (9th Cir.2005), petition for cert, filed, No. 05-8847 (filed Jan. 23, 2006); United States v. Moreno-Hemandez, 419 F.3d 906, 914 & n. 8 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 636, 163 L.Ed.2d 515 (2005); United States v. Von Brown, 417 F.3d 1077, 1078-79 (9th Cir.) (per curiam), remanded, 2005 WL 2129648 (9th Cir. Sept.6, 2005) (unpublished order).
We also reject Aguirre-Cruz’s contention that the enhanced sentenced was inappropriate because the government did not allege, nor did Aguirre-Cruz admit, the date of his deportation. See United States v. Castillo-Rivera, 244 F.3d 1020, 1024-25 (9th Cir.2001) (holding temporal relationship not required); see also United States v. Hemandez-Hemandez, 431 F.3d 1212, 1216-17 (9th Cir.2005) (rejecting Sixth Amendment challenge where indictment did not specify that deportation was subsequent to the predicate conviction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.